EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
22.	A method of manufacturing a chemical or biological product, the method including the steps of: receiving a modular reactor device specifically designed to produce said chemical or biological product and computer-coded instructions arranged to control the operation of said modular reactor device; and running the computer-coded instructions on a processor in said modular reactor device thereby causing the modular reactor device to control one or more of: fluid flows, electrical power or signals, and/or pneumatic pressure or signals in the modular reactor device and thereby cause the modular reactor device to carry out steps to produce said chemical or biological product, wherein the computer-coded instructions are arranged to cause the processor to control the modular reactor device to perform a plurality of operations on a regular cycle, the plurality of operations each causing predetermined quantities of fluids within the modular reactor device to be processed in different parts of the modular reactor device at the same time.

23.	A method of manufacturing a chemical or biological product, the method including the steps of: receiving computer-coded instructions for the manufacture of a modular reactor device modular reactor modular reactor device and thereby control the modular reactor device to cause it to carry out steps to produce said chemical or biological product.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Bard (US 2005/0042149 A1), Ruggiero (US 4,175,283), Eberhart et al. (US 2015/0024436 A1), Roberts (US 2016/0038942 A1), Makatsoris et al. (US 9,446,366 B2), and Ward et al. (US 8,858,312 B1).
	Regarding claims 1, 8 and 15, Bard discloses a modular reactor system and method for synthesizing nanoscale quantities of chemical compounds characterized by a continuous flow reactor under high pressure having uniform temperature throughout the reaction mixture; apparatus includes a number of generic components such as pumps, flow channels, manifolds, flow restrictors, valves and at least one modular reactor, as small as one nanoliter in volume, where larger quantities can be produced a modular reactor device having an outer housing, and a plurality of components contained within the outer housing, the components including: a reaction chamber; a fluid pathway connected to the reaction chamber; and a valve arranged to control flow of fluid within the device, wherein the outer housing has a plurality of connection ports providing connections from the exterior of the device to the interior; a kit including at least two modular reactor devices, each modular reactor device having an outer housing, and a plurality of components contained within the outer housing, the components including: a reaction chamber; a fluid pathway connected to the reaction chamber; and a valve arranged to control flow of fluid within the device, wherein the outer housing has a plurality of connection ports providing connections from the exterior of the device to the interior; and a kit including at least one modular reactor device having an outer housing, and a plurality of components contained within the outer housing, the components including: a reaction chamber; a fluid pathway connected to the reaction chamber; and a valve arranged to control flow of fluid within the device, wherein the outer housing has a plurality of connection ports providing connections from the exterior of the modular reactor device to the interior.
Ruggiero discloses a Batch Option Module is provided for a process control instrument; a reactor (300) that is charged with a first liquid (301) and second and third liquids, (302) and (303) are sequentially added; a temperature measurement means (304) that provides the input to the process controller (306) which includes the Batch Option Module; the output of the process controller is sequentially applied to first and second valves (310) and (312) to add second liquid (302) and third liquid (303); a current-to-pneumatic transducer (I/P) (308) is required to convert the electrical output signal from process controller (306) to a pneumatic signal to control the control valves (310) and (312) (see figure 1 and column 2, lines 23-40) and resulting in a valve arranged to control flow of fluid within a device; a fluid input and a fluid output; an electrical input; and a pneumatic input; wherein either the electrical input or the pneumatic input is connected to the valve to provide for control of the valve, and either the fluid input or the fluid output is connected to the reaction chamber or the fluid pathway.
Eberhart et al. discloses a system (100) includes a sample cartridge interface module for holding the cartridges (103) and (105); the system (100) includes a chassis for structural support, which may be formed of a metallic material (such as aluminum or steel) or a polymeric material; a pneumatics module provides air (or other gas) to operate the valves (e.g., MOVe) valves included in the cartridges (103) and a base station arranged to engage with the at least one modular reactor device and having: a docking portion arranged to receive the modular reactor device; a plurality of connectors arranged in a predetermined configuration to enable connection to a predetermined configuration of connection ports on the modular reactor device when the device is received in the docking portion, the connectors including: a fluid output and a fluid supply; and an electrical connector.
	The prior art references fail to disclose or suggest a modular reactor device wherein the outer housing has a plurality of connection ports providing connections from the exterior of the device to the interior, the connection ports including: a fluid input and a fluid output; an electrical input; and a pneumatic input; wherein either the electrical input or the pneumatic input is connected to the valve to provide for control of the valve, and either the fluid input or the fluid output is connected to the reaction chamber or the fluid pathway; a kit wherein the outer housing has a plurality of connection ports providing connections from the exterior of the modular reactor device to the interior, the connection ports including: a fluid input and a fluid output; an electrical input; and a pneumatic input; wherein either the electrical input or the pneumatic input is connected to the valve to provide for control of the valve, and either the fluid input or the fluid output is connected to the reaction chamber or the fluid pathway, and wherein the arrangement of the components contained within the outer housing is different in each of the modular reactor devices, and the arrangement of the connection ports is identical in each of the modular reactor devices; and a kit wherein the outer housing has a 
Claims 2-7 depend on claim 1.
	Claim 9 depends on claim 8.
	Regarding claim 10, Eberhart et al. discloses a system (100) includes a sample cartridge interface module for holding the cartridges (103) and (105); the system (100) includes a chassis for structural support, which may be formed of a metallic material (such as aluminum or steel) or a polymeric material; a pneumatics module provides air (or other gas) to operate the valves (e.g., MOVe) valves included in the cartridges (103) and (105); a power supply provides power to the system, including a controller of the system (e.g., central processing unit, CPU), system memory, cache, hard disks, and other electronic components of the system (100); the system (100) can include a communications bus for enabling various modules of the system (100) to communicate with a controller of the system (100); and the communications bus can be in electrical communication with the high voltage module, thereby a base station arranged to engage with at least one modular reactor device and having: a docking portion arranged to receive the modular reactor device; a plurality of connectors arranged in a predetermined configuration to enable 30connection to a predetermined configuration of connection ports on the modular reactor device when the device is received in the docking portion, the connectors including: a fluid output and a fluid supply; and an electrical connector.
Ruggiero discloses a Batch Option Module is provided for a process control instrument; a reactor (300) that is charged with a first liquid (301) and second and third liquids, (302) and (303) are sequentially added; a temperature measurement means (304) that provides the input to the process controller (306) which includes the Batch Option Module; the output of the process controller is sequentially applied to first and second valves (310) and (312) to add second liquid (302) and third liquid (303); a current-to-pneumatic transducer (I/P) (308) is required to convert the electrical output signal from process controller (306) to a pneumatic signal to control the control valves (310) and (312) (see figure 1 and column 2, lines 23-40) and resulting in a reactor device; connectors including: a fluid output and a fluid supply; an electrical connector; and a pneumatic connector; 10a processor arranged to control the supply of one or more of: fluid, electrical power or signals and pneumatic pressure or signals, so as to cause the reactor device to carry out a chemical or biological reaction within the reaction device.
There is no express motivation to combine the teachings of the prior art references.
Claims 11-14 depend on claim 10.
Regarding claim 16, Roberts discloses a method of manufacturing a modular reactor device for performing a reaction to produce a chemical or biological product, the method including the steps of: determining at least one reagent required for the performance of the reaction; selecting, from a limited range of predetermined components, components for inclusion in the modular reactor device and determining an arrangement of said selected components within the modular reactor device to enable the reaction to be performed (see Abstract and paragraphs 0014-0025).
Makatsoris et al. discloses a method of manufacturing a modular reactor device for performing a reaction to produce a chemical or biological product, the method including the steps of: determining at least one reagent required for the performance of the reaction (see column 11, lines 6-14); producing, by an additive manufacturing process (3D printing), the modular reactor device (see column 1, lines 5-13).
The prior art references fail to disclose or suggest a method including the steps of: producing, by an additive manufacturing process, a modular reactor device having: an outer housing having a plurality of ports in fixed positions through which fluid, electrical power or signals, and pneumatic pressure or signals, can be supplied to the modular reactor device; said selected components arranged within the outer housing in the determined arrangement and connected to each other and/or to one or more of the ports; and said at least one reagent stored within at least one of the selected components.
Claims 17-18 depend on claim 16.
Regarding claim 19, Roberts discloses a method of manufacturing a modular reactor device for performing a reaction to produce a chemical or biological product, the reaction requiring at least one reagent (see Abstract and paragraphs 0014-0025).
Ward et al. discloses a method including the steps of: receiving computer-coded instructions (see column 8, line 46 through column 9, line 2).
a method of manufacturing a modular reactor device for performing a reaction to produce a chemical or biological product, the method including the steps of: producing a modular reactor device using an additive manufacturing process (3D printing) (see column 1, lines 5-13).
Ruggiero discloses a Batch Option Module is provided for a process control instrument; a reactor (300) that is charged with a first liquid (301) and second and third liquids, (302) and (303) are sequentially added; a temperature measurement means (304) that provides the input to the process controller (306) which includes the Batch Option Module; the output of the process controller is sequentially applied to first and second valves (310) and (312) to add second liquid (302) and third liquid (303); a current-to-pneumatic transducer (I/P) (308) is required to convert the electrical output signal from process controller (306) to a pneumatic signal to control the control valves (310) and (312) (see figure 1 and column 2, lines 23-40) and resulting in a reactor device having a plurality of ports in fixed positions through which fluid, electrical power or signals, and pneumatic pressure or signals can be supplied to the modular reactor device; said selected components arranged within the outer housing in the determined arrangement and connected to each other and/or to one or more of the ports.
The prior art references fail to disclose or suggest a method including the steps of: the method including the steps of: receiving computer-coded instructions for the manufacture of the modular reactor device; producing the modular reactor device using an additive manufacturing process, the additive manufacturing process being controlled by a processor which uses the received computer-coded instructions for manufacture, the modular reactor device having: an outer housing having a plurality of ports in fixed positions through which fluid, electrical power or signals, and pneumatic pressure or signals can be supplied to the modular reactor device; said selected components arranged 
Regarding claim 20, Eberhart et al. discloses a system (100) includes a sample cartridge interface module for holding the cartridges (103) and (105); the system (100) includes a chassis for structural support, which may be formed of a metallic material (such as aluminum or steel) or a polymeric material; a pneumatics module provides air (or other gas) to operate the valves (e.g., MOVe) valves included in the cartridges (103) and (105); a power supply provides power to the system, including a controller of the system (e.g., central processing unit, CPU), system memory, cache, hard disks, and other electronic components of the system (100); the system (100) can include a communications bus for enabling various modules of the system (100) to communicate with a controller of the system (100); and the communications bus can be in electrical communication with the high voltage module, thereby enabling power to be provided to the various modules of the system (100) (see figure 2 and paragraphs 0096-0097) resulting in a method of manufacturing a chemical or biological product, the method including the steps of: 25receiving a modular reactor device (cartridges, 102 and 105) specifically designed to produce said chemical or biological product; and connecting the received reactor device to a base station (chassis) which is arranged to supply fluid, and electrical power or signals to the modular reactor device 30through a plurality of connectors which are arranged in a fixed arrangement to enable connection to a predetermined configuration of connection ports on the modular reactor device.
Ward et al. discloses a method including the steps of: receiving computer-coded instructions (see column 8, line 46 through column 9, line 2).
Ruggiero discloses a Batch Option Module is provided for a process control instrument; a reactor (300) that is charged with a first liquid (301) and second and third liquids, (302) and (303) are 
The prior art references fail to disclose or suggest a method of manufacturing a chemical or biological product, the method including the steps of:  25receiving computer-coded instructions arranged to control the operation of said modular reactor device; connecting the received modular reactor device to a base station which is arranged to supply fluid, electrical power or signals, and pneumatic pressure or signals to the modular reactor device 30through a plurality of connectors which are arranged in a fixed arrangement to enable connection to a predetermined configuration of connection ports on the modular reactor device; and running the computer-coded instructions on a processor in said base station thereby causing the base station to supply one or more of: fluid, electrical power or signals, and/or 123pneumatic pressure or signals to the modular reactor device and thereby control the modular reactor device to cause it to carry out steps to produce said chemical or biological product.
Regarding claim 21, Bard discloses a modular reactor system and method for synthesizing nanoscale quantities of chemical compounds characterized by a continuous flow reactor under high pressure having uniform temperature throughout the reaction mixture; apparatus includes a number of generic components such as pumps, flow channels, manifolds, flow restrictors, valves and at least one a method of manufacturing a chemical or biological product, the method including the steps of: receiving a modular reactor device specifically designed to produce said chemical or biological product, wherein the modular reactor device includes at least one sensor arranged to monitor a characteristic of a reagent or a reaction in the modular reactor device; and is designed to allow performance of a plurality of alternative reaction pathways to produce a chemical or biological product.
Ward et al. discloses a method including the steps of: receiving computer-coded instructions (see column 8, line 46 through column 9, line 2).

The prior art references fail to disclose or suggest a method of manufacturing a chemical or biological product, the method including the steps of: receiving computer-coded instructions arranged to control the operation of said modular reactor device; and is designed to allow performance of a plurality of alternative reaction pathways to produce a chemical or biological product, running the computer-coded instructions on a processor in said modular reactor device thereby causing the modular reactor device to control one or more of: fluid flows, electrical power or signals, and/or pneumatic pressure or signals in the modular reactor device and thereby cause the modular reactor device to carry out steps to produce said chemical or biological product; receiving a signal from said sensor and selecting, based on the received signal, one of the alternative reaction pathways that is to be followed; and controlling the modular reactor device accordingly to cause the modular reactor device to follow the selected reaction pathway.
a method of manufacturing a chemical or biological product, the method including the steps of: receiving a modular reactor device specifically designed to produce said chemical or biological product.
a method including the steps of: receiving computer-coded instructions (see column 8, line 46 through column 9, line 2).
Ruggiero discloses a Batch Option Module is provided for a process control instrument; a reactor (300) that is charged with a first liquid (301) and second and third liquids, (302) and (303) are sequentially added; a temperature measurement means (304) that provides the input to the process controller (306) which includes the Batch Option Module; the output of the process controller is sequentially applied to first and second valves (310) and (312) to add second liquid (302) and third liquid (303); a current-to-pneumatic transducer (I/P) (308) is required to convert the electrical output signal from process controller (306) to a pneumatic signal to control the control valves (310) and (312) (see figure 1 and column 2, lines 23-40) and resulting in a reactor device having a plurality of ports in fixed positions through which fluid, electrical power or signals, and pneumatic pressure or signals can be supplied to the modular reactor device; said selected components arranged within the outer housing in the determined arrangement and connected to each other and/or to one or more of the ports.
The prior art references fail to disclose or suggest a method of manufacturing a chemical or biological product, the method including the steps of: receiving computer-coded instructions arranged to control the operation of said modular reactor device; and running the computer-coded instructions on a processor in said modular reactor device thereby causing the modular reactor device to control one or more of: fluid flows, electrical power or signals, and/or pneumatic pressure or signals in the modular reactor device and thereby cause the modular reactor device to carry out steps to produce said chemical or biological product, wherein the computer-coded instructions are arranged to cause the processor to control the modular reactor device to perform a plurality of operations on a regular cycle, the plurality of operations each causing predetermined quantities of fluids within the modular reactor device to be processed in different parts of the modular reactor device  at the same time.
a method of manufacturing a chemical or biological product, the method including the steps of: receiving a modular reactor device specifically designed to produce said chemical or biological product.
a method including the steps of: receiving computer-coded instructions (see column 8, line 46 through column 9, line 2).
Makatsoris et al. discloses a method of manufacturing a modular reactor device for performing a reaction to produce a chemical or biological product, the method including the steps of: producing a modular reactor device using an additive manufacturing process (3D printing) (see column 1, lines 5-13).
Ruggiero discloses a Batch Option Module is provided for a process control instrument; a reactor (300) that is charged with a first liquid (301) and second and third liquids, (302) and (303) are sequentially added; a temperature measurement means (304) that provides the input to the process controller (306) which includes the Batch Option Module; the output of the process controller is sequentially applied to first and second valves (310) and (312) to add second liquid (302) and third liquid (303); a current-to-pneumatic transducer (I/P) (308) is required to convert the electrical output signal from process controller (306) to a pneumatic signal to control the control valves (310) and (312) (see figure 1 and column 2, lines 23-40) and resulting in a reactor device having a plurality of ports in fixed positions through which fluid, electrical power or signals, and pneumatic pressure or signals can be supplied to the modular reactor device; said selected components arranged within the outer housing in the determined arrangement and connected to each other and/or to one or more of the ports.
The prior art references fail to disclose or suggest a method of manufacturing a chemical or biological product, the method including the steps of: receiving computer-coded instructions arrange to control the operation of said modular reactor device; producing a modular reactor device using an additive manufacturing process, the additive manufacturing process being controlled by a processor which uses the received computer-coded instructions for manufacture; connecting the manufactured modular reactor device to a base station which is arranged to supply fluid, electrical power or signals, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed November 23, 2021, with respect to the objection of the specification, the objection of claims 8, 10, 15 and 20-23 and the 112(b) rejection of claims 20 and 22 have been fully considered and are persuasive.  The objection of the specification, the objection of claims 8, 10, 15 and 20-23 and the 112(b) rejection of claims 20 and 22 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774